




EXHIBIT 10.2




THIRD AMENDMENT TO LEASE AGREEMENT
(Southaven Power Plant)


THIS THIRD AMENDMENT TO LEASE AGREEMENT is executed to be effective as of the
18th day of April, 2013, by and between SEVEN STATES SOUTHAVEN, LLC (“Seven
States”), a Delaware limited liability company, as owner and lessor, and
TENNESSEE VALLEY AUTHORITY (“TVA”), a corporate agency and instrumentality of
the United States Government created and existing under and by virtue of the
Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. Sections 831-831ee
(2006 & Supp. V 2011), and acting as to real property as agent and in the name
of the United States of America, as lessee.


W I T N E S S E T H:


WHEREAS, Seven States and TVA entered into that certain Lease Agreement dated
September 30, 2008, which was amended on April 17, 2009, and again on April 22,
2010 (collectively, the “Lease”), pursuant to which TVA leases from Seven States
the “Leased Premises,” which consist of Seven States' 90% undivided ownership
interest in the Purchased Assets, as more particularly defined in the Lease; and


WHEREAS, Seven States and TVA desire to extend the Term of the Lease through
September 5, 2013;


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree to amend the Lease as follows:


1.    Seven States and TVA hereby acknowledge and agree that as of the date
hereof, the “Leased Premises” consists of Seven States' entire 90% undivided
ownership interest in the Purchased Assets.


2.    Seven States and TVA acknowledge and agree that the Term of the Lease is
hereby extended to September 5, 2013, unless terminated earlier pursuant to
other provisions of the Lease, pursuant to an extension of the “Buy-Back
Period”, as defined in Supplement No. 5 to the Joint Ownership Agreement of even
date herewith.


3.    The Initial Rent provision of Section 3.2 of the Lease shall not apply to
the extended period set forth in Section 2 above.


4.    TVA hereby confirms the representations and warranties set forth in
Section 2.2(a) of the Lease, as of the date hereof.


5.    Seven States hereby confirms the representations and warranties set forth
in Section 2.2(b) of the Lease, as of the date hereof.

1

--------------------------------------------------------------------------------








6.    TVA and Seven States hereby confirm compliance with the provisions
described in Section 2.3 of the Lease, as of the date hereof.


7.    Except as modified hereby, all other terms and conditions of the Lease
remain in full force and effect, and the parties expressly reaffirm and confirm
their ongoing obligations thereunder.


[Signatures Appear on the Following Page]



2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Third Amendment to Lease
Agreement to be effective as of the date and year first above written.




 
 
 
SEVEN STATES SOUTHAVEN, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ Jack W. Simmons
 
Name: Jack W. Simmons


Title: President and Chief Executive Officer
 
 
 
 
 
TENNESSEE VALLEY AUTHORITY
 
 
 
By: /s/ John M. Hoskins
 
Name: John M. Hoskins
 
Title: Senior Vice President and Treasurer



                        

3